DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2022, has been entered.
 	Claims 20, 21, 23, 24, 26, 28-30 and 32 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20, 21, 23, 24, 26, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callan et al. (WO2018/220376) in view of Houle (WO 2007/025244).
	Regarding claim 20, Callan et al. relates to the targeted treatment of deeply-sited tumours using sonodynamic therapy.  See page 1.  Sonodynamic therapy (SDT) involves the combination of ultrasound and a sonosensitising drug wherein “activation of the sonosensitiser by acoustic energy results in the generation of reactive oxygen species (ROS).”  See page 2.  Examples of compounds suitable for use as sonosensitisers in the invention include Photofrin.  See page 26.   The sonosensitiser is delivered by a microbubble, see page 4, which may contain perflurocarbons.  See page 25.
	Callan et al. does not teach oxygenated perflubron. 
Houle relates to improved sensitizer solutions, systems and methods of use.  See Title.   In particular, Houle teaches “[c]ompositions containing one or more sensitizers and one or more perflurocarbons and/or perfluorocarbon derivatives and/or perfluorocarbon precursors.”  Page 4, lines 9 and 10.   Perflurocarbon-containing compound include perflubron.  See page 36.  The sensitizer compositions also contain gases such as oxygen.  See page 4, lines 14-16.  Examples of sensitizers include mono-L-aspartyl chlorin e6 (a.k.a. talaporfin), 5-aminolaevulinic acid (ALA), benzoporphyrin derivatives and Photofrin.  See pages 21 and 22.  Houle also teaches that ultrasound energy is delivered or applied to a treatment site to active or otherwise aid in the performance and/or distribution of the sensitizer composition.  See page 5, lines 7-11.  This implies the use or presence of an ultrasound device. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Callan et al. and Houle to arrive at the instant claims.   In this instance, the conclusion of obvious may be based on the rationale of simple substitution of one known element for another to obtain predictable results. 
	Regarding claim 21, Houle teaches injection.  Page 7, lines 1-2. 
	Regarding claim 23, Houle teaches the sensitizer solution is applied to mucosal and/or epidermal surface (current claims 24 and 28).  
	Regarding claims 26 and 29, Houle teaches that “[i]n certain embodiments the oxygen content of the sensitizer composition is increased before, during, or after, delivery to the treatment site.”  Page 5, lines 5-7.  
	Regarding claim 26, “[s]ubsequent or simultaneous sono-activation of the targeted sonosensitiser results in cell destruction at the target site.”  Page 2. 

Claim(s) 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callan et al. (WO2018/220376) in view of Houle (WO 2007/025244) as applied to claims 20, 21, 23, 24, 26, 28 and 29 above, and further in view of MTM RESEARCH, LLC (hereinafter “Mtm”) (WO 2017/201089 A1).
Teachings of Callan et al. and Houle are discussed above. 
Regarding claim 30, neither Callan et al. Houle teach a cap positioned at the distal end of an endoscope, wherein a distal end of the cap is open and wherein the system does not comprise carbon dioxide.  However, Callan et al. does teach that any “probe or device capable of directing energy to the target tissue from the surface of the body,” may be used.  Page 36. 
Mtm discloses a system wherein the composition comprises O2 (para [0098]),perfluorocarbon (para [0098]: oxygenated perflurbron), and a photosensitizer (para [0098].  The composition is utilized to deliver reactive oxygen species (para [0011]) and the use of an endoscope (para. [0112].)  Mtm also teaches that the composition is administered intravenous or intratumoral via endoscopic ultrasound.  See para. [0131].
It would have been prima facie obvious prior to the effective filing date of the invention to further modify the combination of Callan et al. and Houle with MTM.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)  Here, one of ordinary skill in the art looking to practice the Callan et al. with a probe or device capable of directing energy to target tissue would have turn to Mtm which provides more specific teaching in this regard.  
Notwithstanding that MTM does not disclose that the composition is free of CO2 or a cap positioned at the distal end of an endoscope and the distal end of the cap is open, it would have been prima facie obvious to one with skill in the art to exclude other gases, such as CO2, in order to increase the amount of delivered desired gas and to utilize the endoscope disclosed wherein either end is positioned at the cap and is open to radiation sources such as light as needed (para [0011]) for the disclosed method in order to deliver the disclosed composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618